UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4611


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

EDUARDO PUENTES, a/k/a Carlos, a/k/a The Columbian,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cr-00043-AW-6)


Argued:   January 26, 2011                 Decided:   March 1, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Marc Gregory Hall, HALL & CHO, PC, Rockville, Maryland,
for Appellant.    Christen Anne Sproule, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.   ON BRIEF:
Rod J. Rosenstein, United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Eduardo Puentes of conspiracy to violate

the Mann Act for his role in a prostitution ring based in Prince

Georges County, Maryland.                   The district court sentenced Puentes

to 41 months in prison followed by three years of supervised

release.           Puentes       appeals,         challenging           his    conviction          and

sentence.         We affirm.



                                                  I.

       At    a     seven-day         jury    trial,         the     Government           introduced

evidence         that    Puentes       conspired        with      others,      including          Aida

Pereira, to transport at least one hundred women from out of

state       to    Maryland       for      the      purpose        of    employing          them     as

prostitutes, in violation of the Mann Act, 18 U.S.C. § 371.                                        The

Government         offered      evidence          of   extensive         phone       records       and

transcripts from wiretapped phone conversations between the co-

conspirators,           as    well   as     two    handguns         found     in     the    home    of

Pereira, the leader of the conspiracy.                         Puentes testified on his

own behalf, asserting his innocence.

       At the conclusion of the trial, the district court gave the

jury    a    willful         blindness      instruction.               The    jury       returned    a

verdict      finding         Puentes      guilty       of   the     charged        offense.         In

sentencing         Puentes,      the      district          court      applied       a     two-level

sentencing enhancement based on his false testimony at trial and

                                                  2
sentenced him to 41 months imprisonment, followed by three years

supervised release.          Puentes noted a timely appeal, asserting

three arguments.



                                       II.

     First, Puentes contends that the district court erred in

admitting evidence of the two handguns.                Puentes moved in limine

to bar the admission of the handguns, which were found pursuant

to a search of Pereira’s home.              Puentes contended that the guns

lacked     relevance   and    that    their    prejudice      outweighed   their

probative value.       Specifically, he maintained that the guns were

neither directly connected to him nor recovered from properties

related to him, and that the court should therefore prohibit

their admission at his trial.          The Government countered that the

handguns were relevant to and probative of the conspiracy charge

because evidence showed that the guns were a tool in furtherance

of   the    conspiracy.         The    Government       proffered   eyewitness

testimony that Puentes played a security role in defending the

brothels from robbery and that a recorded call revealed Puentes

referring    to   Pereira’s    guns    as     “toys”    and   discussing   their

whereabouts.      The court admitted the handguns, determining that

they were relevant and that their prejudicial effect did not

outweigh their probative value.



                                        3
     A trial court possesses broad discretion in ruling on the

admissibility         of   evidence,      and     we    will    not     overturn     an

evidentiary ruling absent an abuse of discretion.                           See United

States v. Hedgepeth, 418 F.3d 411, 418-19 (4th Cir. 2005).                           We

need not reach the issues of relevance and prejudice, however,

when the admission of the evidence in question is harmless.                         See

United States v. Weaver, 282 F.3d 302, 313 (4th Cir. 2002) (“To

properly answer the question before us, we need not discuss the

merits    of        [the   defendant’s]        claims     [about      relevance     and

prejudice]          because    the     admission        of     the     evidence     was

harmless.”).          We   have     frequently    declined      to    decide   whether

evidence was properly admitted because its admission would be

“nonetheless harmless.”              Hedgepeth, 418 F.3d at 421.               This is

such a case.

     In     determining        whether    the     admission      of     evidence     was

harmless,      we    inquire    whether   it     “is    probable     that   the    error

could have affected the verdict reached by the particular jury

in the particular circumstances of the trial.”                       United States v.

Simpson, 910 F.2d 154, 158 (4th Cir. 1990) (internal quotations

omitted). In this case, three former prostitutes testified that

Puentes worked with or otherwise assisted Pereira, whom they

identified as the head of the prostitution ring.                         Two of them

identified      Puentes        in    court;     one     testified      that    Puentes

delivered condoms and did accounting work for the prostitution

                                           4
business.     Testimony and wiretap transcripts also demonstrated

that Puentes rented the apartments that functioned as brothels;

transported women who were working as prostitutes; served as a

“lookout” to protect the brothels from robbery; purchased and

insured three 15-passenger vans used to transport prostitutes

between New York and New Jersey, where they lived, and Maryland,

where they worked as prostitutes; purchased a car that Pereira

used to “transport herself” and “pick up the women”; delivered

condoms;    and    spoke    about   working     with    Pereira’s     prostitution

ring in order to “pay off his debts.”                  Wiretap evidence further

revealed that Puentes was in regular contact with Pereira and

the   other       co-conspirators     throughout         the     period   of    the

conspiracy.

      In   short,    the    Government       presented    a    very   strong   case

establishing       Puentes’s    guilt.         The     handgun    evidence     “was

harmless in light of the overwhelming evidence against” Puentes.

Weaver, 282 F.3d at 314.



                                      III.

      Puentes also maintains that the district court erred in its

jury instruction.          Over his objection, the court gave the jury

the following willful blindness instruction:

      You may infer that the defendant acted knowingly from
      circumstantial evidence or from proof that a defendant
      deliberately closed his eyes to what would otherwise

                                         5
     have been obvious to him.       Stated another way, a
     defendant’s knowledge of a fact may be inferred from
     willful blindness to the existence of that fact.

On appeal, Puentes argues that the facts of his case do not

warrant the instruction.

     “The decision of whether to give a jury instruction and the

content of an instruction are reviewed for abuse of discretion.”

United States v. Abbas, 74 F.3d 506, 513 (4th Cir. 1996).                        “A

willful     blindness    instruction    is    warranted     where   .   .    .   the

defendant asserts a lack of guilty knowledge but the evidence

supports an inference of deliberate ignorance.”                 United States

v.   Mir,    525   F.3d    351,     358-59    (4th   Cir.    2008)      (internal

quotations omitted).

     A willful blindness instruction is appropriate if:                     (1) the

defendant “asserted a lack of guilty knowledge,” and (2) “the

evidence     supported     an     inference    of    deliberate      ignorance.”

Abbas, 74 F.3d at 514.          If both predicates are present, a “jury

could find that [the defendant] consciously closed his eyes to

the fact that he was involved in” the charged crime, and the

trial court does “not err in giving the jury a willful blindness

instruction.”      Id.

     Puentes argues that the willful blindness instruction was

unwarranted in his case because he never asserted a lack of

guilty knowledge.        He maintains that he “admit[ted] knowledge of



                                        6
Pereira’s        prostitution         business          and     simply       denie[d]          his

involvement.”          Br. of Appellant at 15.

      The record offers no support for this contention.                                  Rather,

at trial, Puentes repeatedly, and under oath, asserted his lack

of guilty knowledge.            He testified that he did not conclude that

Pereira was in the business of prostitution until “around 2005.” *

He conceded that he had heard rumors that Pereira was in the

prostitution          business,      but    that    Pereira         denied    this       and   he

believed        her    when    she     told       him        that   she      had    a     “small

housecleaning company.”                Indeed, in response to questions at

trial as to whether he “den[ied] any knowledge whatsoever about

Ms.     Pereira’s       criminal       conduct,”             Puentes      replied        in    the

affirmative, claiming that he “realize[d] too late what she was

doing.”

      The       evidence      also    supports          an     inference      of     Puentes’s

deliberate ignorance.             According to his own testimony, Puentes

allowed Pereira to move in with him, saw huge boxes of condoms

at their apartment, but claimed not to know what they were, and

purchased       large    passenger         vans    for       Pereira’s     use     but    “never

. . . ask[ed] her” their purpose.

      In sum, as in Abbas, “there was sufficient evidence from

which     the    jury    could       find    that    [the       defendant]         consciously

      *
       The jury convicted Puentes of conspiracy to violate the
Mann Act between September 2003 and November 2005.


                                              7
closed      his   eyes,”   74    F.3d   at    514,        and   the     district     court

therefore did not abuse its discretion in giving the willful

blindness instruction.



                                              IV.

        Finally, Puentes contends that the court erred in applying

a two-level sentencing enhancement for obstruction of justice

under    United    States    Sentencing       Guidelines         §    3C1.1   based       on

Puentes’s false testimony at trial.                  Puentes argues that United

States v. Dunnigan, 507 U.S. 87 (1993), and United States v.

Smith, 62 F.3d 641 (4th Cir. 1995), obligated the sentencing

court to make specific findings as to elements of perjury in

order to support the enhancement, which it failed to do.

        Puentes misreads the law.            Although Dunnigan and Smith hold

that    a    “district     court   must      review       the    evidence     and       make

independent findings necessary to establish a willful impediment

to or obstruction of justice, or an attempt to do the same,

under the perjury definition,” they explicitly direct that such

findings must be made only if the defendant objects before the

trial court to the obstruction of justice enhancement.                              Smith,

62 F.3d at 647 (quoting Dunnigan, 507 U.S. at 95).                               In this

case,    Puentes    did    not   object   before          the   trial    court     to    the

enhancement.        Accordingly,        Smith       and    Dunnigan      offer     him   no

support.

                                          8
     Because Puentes failed to object to the enhancement in the

district court, we review for plain error.                See United States v.

Rooks, 596 F.3d 204, 212 (4th Cir. 2010).                 Under the plain error

standard, Puentes bears the burden of showing that (1) an error

occurred,      (2)    the   error    was   plain,   and   (3)   it    affected   his

substantial rights.          See United States v. Olano, 507 U.S. 725,

732 (1993).      If he makes such a showing, the correction of such

error   lies    within      our   discretion,   which     we    do   “not   exercise

. . .   unless        the    error     seriously     affects         the    fairness,

integrity, or public reputation of judicial proceedings.”                        Id.

(internal quotation marks and alterations omitted).

     Here, Puentes has demonstrated no error.                   We have held that

to apply the obstruction of justice enhancement based on false

testimony, a sentencing court must find three elements:                          “(1)

the defendant gave false testimony, (2) concerning a material

matter, (3) with the willful intent to deceive (rather than as a

result of confusion, mistake, or faulty memory).”                     United States

v. Sun, 278 F.3d 302, 314 (4th Cir. 2002) (citing Smith, 62 F.3d

at 646).

     In this case, the sentencing court made specific findings

as to Puentes’s false testimony at trial, concluding that his

testimony was “incredible” and “contrary to what the transcript

reflected.”          The court also made implicit findings as to the

materiality of Puentes’s misstatements, for example when Puentes

                                           9
“never recalled picking up any money or making any deliveries”

despite     that      “the    transcript       reflected    him      significantly

involved in the business.”            Finally, the court found Puentes’s

deception intentional, i.e., “just a lie.”                 The court concluded

that Puentes was simply “not telling the truth” when he “flat

out   denied”      his   participation      in   the    prostitution        business.

Having made the requisite findings, the district court did not

err   –-    plainly      or   otherwise     –-   in    applying      the    two-level

sentencing enhancement for obstruction of justice.



                                          V.

      For   all    of    these   reasons,      the   judgment   of    the    district

court is

                                                                            AFFIRMED.




                                          10